Name: Commission Regulation (EEC) No 1344/80 of 30 May 1980 fixing the conversion factors to be applied to the buying-in price fixed in Council Regulation (EEC) No 1316/80 for apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/58 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1344/80 of 30 May 1980 fixing the conversion factors to be applied to die buying-in price fixed in Council Regulation (EEC) No 1316/80 for apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing die European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1315/80 (2), and in particular Article 16 (4) thereof, Whereas the basic price and the buying-in price for apples were fixed for June 1980 by Council Regula ­ tion (EEC) No 1316/80 (3); whereas these prices relate to packaged, Quality Class I Golden Delicious apples of the sizing grade 70 mm or more ; whereas Article 16 (4) of Regulation (EEC) No 1035/72 provides that conversion factors must be fixed in order to calculate the buying-in price for products with different charac ­ teristics ; whereas the conversion factors fixed for May by Commission Regulation (EEC) No 1203/73 of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables (4), as last amended by Regulation (EEC) No 21 72/79 (5), should be retained for June ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The conversion factors to be applied during June 1980 to the buying-in price for apples shall be the factors applicable during May 1980 . Article 2 This Regulation shall enter into force on 1 June 1980. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 134, 31 . 5. 1980. O OJ No L 134, 31 . 5. 1980. ( «) OJ No L 123, 10. 5. 1973, p. 1 . (s) OJ No L 251 , 5. 10. 1979, p. 11 .